 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8    SHANA S.,

 9                                      Plaintiff,              CASE NO. C18-1483-MAT

10              v.
                                                                ORDER RE: SOCIAL SECURITY
11    NANCY A. BERRYHILL, Deputy                                DISABILITY APPEAL
      Commissioner of Social Security for
12    Operations,

13
                                        Defendant.
14

15          Plaintiff proceeds through counsel in her appeal of a final decision of the Commissioner of

16   the Social Security Administration (Commissioner).               The Commissioner denied plaintiff’s

17   applications for Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI) after

18   a hearing before an Administrative Law Judge (ALJ). Having considered the ALJ’s decision, the

19   administrative record (AR), and all memoranda of record, this matter is AFFIRMED.

20                                 FACTS AND PROCEDURAL HISTORY

21          Plaintiff was born on XXXX, 1964. 1 She completed the eleventh grade and has past

22   relevant work as a caregiver. (AR 45, 55.)

23
            1
                Dates of birth must be redacted to the year. Fed. R. Civ. P. 5.2(a)(2) and LCR 5.2(a)(1).

     ORDER
     PAGE - 1
 1          Plaintiff filed DIB and SSI applications in January and April 2015 respectively, alleging

 2   disability beginning December 31, 2013. (AR 291, 296.)        The applications were denied at the

 3   initial level and on reconsideration.

 4          On July 17, 2017, ALJ Kimberly Boyce held a hearing, taking testimony from plaintiff and

 5   a vocational expert (VE). (AR 38-59.) At hearing, plaintiff amended her alleged onset date and

 6   requested a closed period of disability from February 12, 2015 until June 1, 2016, when she

 7   returned to work at the substantial gainful activity (SGA) level. (AR 41-44.) On November 29,

 8   2017, the ALJ issued a decision finding plaintiff not disabled. (AR 22-32.)

 9          Plaintiff timely appealed. The Appeals Council denied plaintiff’s request for review on

10   August 30, 2018 (AR 2), making the ALJ’s decision the final decision of the Commissioner.

11   Plaintiff appealed this final decision of the Commissioner to this Court.

12                                           JURISDICTION

13          The Court has jurisdiction to review the ALJ’s decision pursuant to 42 U.S.C. § 405(g).

14                                            DISCUSSION

15          The Commissioner follows a five-step sequential evaluation process for determining

16   whether a claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920 (2000). At step one, it must

17   be determined whether the claimant is gainfully employed. The ALJ found plaintiff engaged in

18   SGA beginning June 1, 2016, noting her hiring by employers in June and October 2016, her

19   testimony she worked thirty-nine hours a week, and her representative’s report her earnings were

20   above SGA level. However, because there had been a continuous twelve-month period of no SGA,

21   the ALJ rendered findings addressing a closed period.

22          At step two, it must be determined whether a claimant suffers from a severe impairment.

23   The ALJ found plaintiff’s fibromyalgia, degenerative disc disease, depression, and post-traumatic



     ORDER
     PAGE - 2
 1   stress disorder (PTSD) severe. Step three asks whether a claimant’s impairments meet or equal a

 2   listed impairment. The ALJ found plaintiff’s impairments did not meet or equal a listing.

 3          If a claimant’s impairments do not meet or equal a listing, the Commissioner must assess

 4   residual functional capacity (RFC) and determine at step four whether the claimant has

 5   demonstrated an inability to perform past relevant work. The ALJ found plaintiff able to perform

 6   medium work with the following limitations: occasionally stoop, kneel, crouch, and crawl;

 7   understand, remember, and carry out unskilled, routine, and repetitive work that could be learned

 8   by demonstration and with tasks predetermined by the employer; occasional work setting changes;

 9   occasional interaction with supervisors; work in proximity to co-workers, but not in a teamwork,

10   cooperative effort; and no interaction with the general public as an essential element of the job,

11   but occasional, incidental contact not precluded. With that assessment, the ALJ found plaintiff

12   unable to perform her past relevant work.

13          If a claimant demonstrates an inability to perform past relevant work, or has no past

14   relevant work, the burden shifts to the Commissioner to demonstrate at step five that the claimant

15   retains the capacity to make an adjustment to work that exists in significant levels in the national

16   economy. With the assistance of the VE, the ALJ found plaintiff capable of performing other jobs,

17   such as work as a kitchen helper, hand packager, and lab equipment cleaner.

18          This Court’s review of the ALJ’s decision is limited to whether the decision is in

19   accordance with the law and the findings supported by substantial evidence in the record as a

20   whole. See Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir. 1993). Accord Marsh v. Colvin, 792 F.3d

21   1170, 1172 (9th Cir. 2015) (“We will set aside a denial of benefits only if the denial is unsupported

22   by substantial evidence in the administrative record or is based on legal error.”) Substantial

23   evidence means more than a scintilla, but less than a preponderance; it means such relevant



     ORDER
     PAGE - 3
 1   evidence as a reasonable mind might accept as adequate to support a conclusion. Magallanes v.

 2   Bowen, 881 F.2d 747, 750 (9th Cir. 1989). If there is more than one rational interpretation, one of

 3   which supports the ALJ’s decision, the Court must uphold that decision. Thomas v. Barnhart, 278

 4   F.3d 947, 954 (9th Cir. 2002).

 5          Plaintiff argues the ALJ erred in rejecting the opinions of two examining specialists. She

 6   requests remand for further administrative proceedings. The Commissioner argues the ALJ’s

 7   decision has the support of substantial evidence and should be affirmed.

 8                                            Medical Opinions

 9          In general, more weight should be given to the opinion of a treating doctor than to a non-

10   treating doctor, and more weight to the opinion of an examining doctor than to a non-examining

11   doctor. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1996). Where contradicted by another doctor,

12   as in this case, a treating or examining doctor’s opinion may not be rejected without “‘specific and

13   legitimate reasons’ supported by substantial evidence in the record for so doing.” Id. at 830-31

14   (quoting Murray v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983)). Plaintiff argues the ALJ failed to

15   provide specific and legitimate reasons for rejecting the opinions of two examining doctors.

16   A.     Dr. Anselm Parlatore

17          Dr. Anselm Parlatore conducted a psychiatric evaluation of plaintiff on May 6, 2015. (AR

18   574-78.) He opined plaintiff had the ability to reason and understand, but that her memory,

19   concentration, pace, and persistence are all markedly impaired, as is her social interaction and

20   adaptation. (AR 577.) Plaintiff “barely does simple domestic repetitive chores and has not been

21   able to work with peers, supervisors or the general public.” (Id.) Dr. Parlatore found all plaintiff’s

22   activities of daily living and social functioning markedly impaired, stating she could not tolerate

23   increased mental demands associated with competitive work or appropriateness, with



     ORDER
     PAGE - 4
 1   independence, sustainability, quality and effectiveness of social functioning and activities of daily

 2   living all markedly impaired. (Id.) Also, plaintiff could not understand, remember, and persist in

 3   tasks by following detailed instructions, cannot perform activities in a schedule, maintain regular

 4   attendance, be punctual, learn new tasks, perform routine tasks, adapt to changes, make simple

 5   work-related decisions, communicate and perform effectively, complete a normal work week or

 6   day, or maintain appropriate behavior in a work setting “all to a marked degree.” (AR 578.)

 7           The ALJ gave Dr. Parlatore’s opinion little weight. (AR 30.) She noted Dr. Parlatore’s

 8   description of plaintiff as tense, anxious, nervous, and shaky and that she was able to follow a

 9   three-step command, but otherwise did not perform well on mental status examination (MSE).

10   The ALJ found the description of plaintiff as having markedly impaired memory, concentration,

11   persistence, pace, social interactions, and adaptation “descriptive findings of severity” not

12   describing functional limitations. (Id.) While Dr. Parlatore also found marked impairment in

13   social functioning and activities of daily living, those findings were based on plaintiff’s self-reports

14   and the reports of her best friend, who appeared at the examination. Finally, Dr. Parlatore’s

15   determination plaintiff could not perform routine tasks or make simple work-related decisions was

16   inconsistent with plaintiff’s subsequent ability to return to work.

17           Plaintiff argues the ALJ erred in finding Dr. Parlatore based his opinions on her self-reports

18   and the reports of her friend. She asserts this reason lacks specificity, notes the propriety of

19   considering a claimant’s reports, and observes that Dr. Parlatore reviewed records, conducted a

20   clinical interview, and performed a MSE. During that MSE, plaintiff remembered only two out of

21   four objects after a delay, could not perform serial sevens or threes, incorrectly spelled “world”

22   backwards, did not complete the digit span and retention test, and “went blank” on proverbial

23   testing. (AR 577.) Plaintiff contends the ALJ appeared to rely on the results of Dr. Susan



     ORDER
     PAGE - 5
 1   Hakeman’s MSE conducted a month-and-a-half earlier, despite the fact Dr. Hakeman assessed

 2   similar limitations. Given her acknowledgment her mental health later improved with treatment,

 3   plaintiff avers the ALJ unreasonably rejected Dr. Parlatore’s opinion based on inconsistency with

 4   her return to work.

 5          Plaintiff also addresses other portions of the ALJ’s decision in conjunction with the

 6   analysis of Dr. Parlatore’s medical opinion. For example, while appearing to have found her

 7   activities less limited than Dr. Parlatore found, the ALJ unreasonably relied on limited activities,

 8   such as her ability to watch television and use a computer on a daily basis. (See AR 25.) While

 9   citing her ability to administer medication as a caregiver as evidence she could sustain

10   concentration, persistence, and pace, plaintiff did not work as a caregiver during the relevant period

11   and did not improve enough to return to work until June 2016. While noting a reference to her

12   studying for the Commercial Driver’s License (CDL) test, the ALJ did not acknowledge the record

13   containing that reference notes her difficulty with irritability when driving and other anger

14   problems, and lacks any detail regarding the CDL studying or test. (See AR 531.) Plaintiff

15   minimizes the ALJ’s reliance on things like a reference to her continued driving and ability to

16   maintain contact with friends and family, have a boyfriend, and live in the country, enjoying

17   gardening, exercising daily, and visiting cows in the field. (See Dkt. 8 at 9-10.) Plaintiff also

18   rejects the ALJ’s depiction of her symptoms as situational. She avers her inability to deal with

19   situational stressors, including the type occurring in the workplace, when she was evaluated by Dr.

20   Parlatore and that that inability to deal with stress must be considered in assessing RFC. See Social

21   Securing Ruling (SSR) 85-15.

22          Plaintiff fails to undermine the substantial evidence support for the ALJ’s decision. The

23   ALJ accurately observed that Dr. Parlatore’s findings as to marked impairment in the categories



     ORDER
     PAGE - 6
 1   considered at step three were no more than descriptive findings of severity and did not identify or

 2   describe specific functional limitations. (See AR 30, 577; see also AR 25-26 (at step three, the

 3   ALJ explained the basis for finding plaintiff had mild limitation in understanding, remembering,

 4   and applying information and adapting and managing herself, and moderate limitation in

 5   interacting with others and in concentration, persistence, and pace).)

 6          The ALJ properly considered Dr. Parlatore’s significant reliance on plaintiff’s subjective

 7   self-reporting and the reports of her friend. Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir.

 8   2008) (“An ALJ may reject a treating [or examining] physician’s opinion if it is based ‘to a large

 9   extent’ on a claimant’s self-reports that have been properly discounted as incredible.”) (quoting

10   Morgan v. Comm’r Soc. Sec. Admin., 169 F.3d 595, 602 (9th Cir. 1999). The ALJ’s reliance on

11   that reporting is apparent from the face of the report. (See, e.g., AR 576 (“She sleeps all day, she

12   barely does any of the housework and Dianne confirms that, ‘she used to be a neat freak and a

13   cook when she was younger, she’s changed’. Her 20 year old heroin addict daughter is there and

14   there was a recent home invasion because of the daughter’s heroin problem. Someone pointed a

15   gun at her head. There is a dog and a cat there. She very rarely ventures out. She stays in bed

16   most of the day. She doesn’t belong to any churches, clubs, groups, or organizations and she

17   doesn’t socialize. She is in an abusive relationship with an alcoholic man.”); AR 577 (“She barely

18   does simple domestic repetitive chores and has not been able to work with peers, supervisors or

19   the general public.”))

20          The ALJ also reasonably found inconsistency between Dr. Parlatore’s determination

21   plaintiff could not perform routine tasks or make simple work-related decisions and her subsequent

22   ability to return to work. See generally Tommasetti, 533 F.3d at 1041 (inconsistency with the

23   record properly considered); Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir. 2001)



     ORDER
     PAGE - 7
 1   (inconsistency with a claimant’s level of activity properly considered); 20 C.F.R. §§

 2   404.1527(c)(4) and (6), 416.927(c)(4) and (6) (“Generally, the more consistent a medical opinion

 3   is with the record as a whole, the more weight [the ALJ] will give to that medical opinion.”; ALJ

 4   properly considers any factor that tends to support or contradict the opinion of a physician). As

 5   the ALJ observed, plaintiff testified that, at the time of the hearing, her pain level was worse than

 6   it had ever been. (AR 27, 47-54.) “Yet, she was working at [SGA] level at that time. This does

 7   not support her allegation that she was too disabled to work during her alleged closed period.”

 8   (AR 27.) Plaintiff also testified she was not involved in any counseling at the time of the hearing

 9   and had “discontinue[d] her psychotropic medication in order to return to work.” (Id.) Rather

10   than reflecting improved mental health allowing for her return to work, plaintiff testified her

11   mental health and physical issues had continued: “Very anxious, depressed, the mood – my

12   mood’s up and down all the time, constantly, crying spells which you saw today before I came in

13   here. . . Yeah, they still – the anxiety and the mood, you know, you’re up then you’re down. It’s

14   all the time. . . . But I’m in constant pain too.” (AR 54; see also AR 49 (describing her memory

15   loss as “really bad.”))

16          In fact, plaintiff repeatedly explained her return to work as unrelated to her impairments.

17   (AR 47-49 (“[A] I have to work to survive. Otherwise I would be homeless, and I’m too old to

18   be homeless. I have to pay rent, bills.”; “ [Q] So if you’re in more pain now, and yet you’re able

19   to work 39 hours a week, how do I find you disabled when you were in less pain? [A] I don’t

20   know, I have to work, ma’am, to survive. Otherwise I’d be on the street. That’s why I’m working.

21   I have to work. . . . To survive.”; “[Q] [I]n March 2015, you said you couldn’t vacuum. . . . Hard

22   to stand doing dishes and mopping, laundry. Can’t be around people. You . . . don’t take showers

23   like you’re supposed to. So it sounds like you’re doing all of those things now? [A] Yeah, in



     ORDER
     PAGE - 8
 1   order to survive, ma’am, I have to.”)) Plaintiff, at least in part, associated her improvement with

 2   her improved living situation. (AR 51-52 (“[Q] And is that better now? [A] Yeah, the – my

 3   children do not live with me. I’m away from all the bad stuff. I live with an older man, and it’s

 4   quiet where I live. But I still have a lot of issues that I need to work out. I do a lot of crying and

 5   stuff like that, depressed.”))

 6           Consistent with plaintiff’s testimony, the ALJ addressed the situational nature of plaintiff’s

 7   condition. Plaintiff had “unusual stress” in 2014, including issues associated with her daughter’s

 8   heroin and methamphetamine addiction, her partner’s alcohol problem, her daughter’s threatening

 9   behavior, and plaintiff’s subsequent report of passive suicidal ideation and diagnoses with bipolar

10   disorder, PTSD, and dysthymic disorder. (AR 29.) She eventually began counseling, which

11   continued in 2015 and 2016, and “admitted she felt happier when she was working.” (Id.) Her

12   symptoms “appeared to remain largely situational” and improved when she improved her living

13   situation. (Id.) “Specifically, her reported symptoms of exhaustion and anger were attributed to

14   her daughter’s ongoing addiction issues, which were preoccupying.” (Id.) She changed her living

15   environment in 2015, no longer living with her children, “who were largely the source of her

16   stress.” (Id.) She admitted to a significant decrease in her stress without her children, her

17   counseling sessions generally focused on situational concerns, and she appeared only somewhat

18   anxious at appointments. (See AR 504-67.) The record supports the ALJ’s interpretation of the

19   evidence. (See, e.g., AR 680 (May 31, 2016: “She is doing quite well which she attributes to ‘not

20   having [s]o much drama [in] my life. . . She is going for a job interview today and wants to try to

21   get a job if possible and because ‘I just can’t live on the money I have.’ She’s been in a relationship

22   with another man for the last 2 months. . . . She feels very comfortable about this relationship and

23   thinks it is the most healthy 1 she’s ever engaged in. She is setting better boundaries with her



     ORDER
     PAGE - 9
 1   children. She is committed to not using drugs or alcohol and having a healthy lifestyle.”))

 2          The ALJ also reasonably considered evidence of other activities and abilities, including

 3   watching television and using a computer, maintaining contact with friends and family, living with

 4   two different boyfriends, traveling out of state, visiting her mother in a nursing home, studying for

 5   a test, driving, caring for pet cats, and demonstrating memory recall and counting by serial sevens

 6   in testing with Dr. Hakeman. (AR 25-26.) The ALJ’s interpretation of the evidence, while

 7   different from that offered by plaintiff, is rational and appropriately upheld. Morgan, 169 F.3d at

 8   599 (“Where the evidence is susceptible to more than one rational interpretation, it is the ALJ’s

 9   conclusion that must be upheld.”) See also Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d

10   1090, 1098 (9th Cir. 2014) (“[W]e leave it to the ALJ to determine credibility, resolve conflicts in

11   the testimony, and resolve ambiguities in the record.”)

12          The ALJ, in sum, provided the necessary specific and legitimate reasons for rejecting Dr.

13   Parlatore’s opinion as to the degree of plaintiff’s impairment. Plaintiff’s arguments to the contrary

14   lack merit.

15   B.     Dr. Susan Hakeman

16          Dr. Hakeman conducted a psychological evaluation of plaintiff on behalf of the Department

17   of Social and Health Services on March 16, 2015. (AR 568-71.) Dr. Hakeman assessed a Global

18   Assessment of Functioning (GAF) score of 46 (AR 570), which describes “serious symptoms” or

19   “any serious impairment in social, occupational, or school functioning.” Diagnostic and Statistical

20   Manual of Mental Disorders at 34 (4th ed. 2000) (DSM-IV-TR). She also assessed numerous

21   marked and severe limitations in plaintiff’s ability to perform basic work activities, including, but

22   not limited to, very short and simple instructions, simple work-related decisions, maintaining

23   appropriate behavior, and completing a normal work day and week. (AR 570).



     ORDER
     PAGE - 10
 1          The ALJ gave little weight to Dr. Hakeman’s evaluation. (AR 30.) She found the GAF

 2   score provided little benefit in determining functioning, stating it refers only to symptom severity

 3   or functioning at a particular moment and can vary widely between treatment providers. She found

 4   the mostly marked to severe limitations in basic tasks identified on the form Dr. Hakeman

 5   completed inconsistent with the treatment notes. For example, Dr. Hakeman found plaintiff

 6   markedly impaired in relation to short and simple instructions, but plaintiff studied for the CDL

 7   examination later that same year. Plaintiff also returned to work. The ALJ further found plaintiff’s

 8   presentation on MSE did not support the marked to severe ratings, noting plaintiff appeared calm,

 9   cooperative, goal directed, and able to count by serial sevens.

10          Plaintiff raises the same arguments as outlined above in challenging the ALJ’s reliance on

11   the evidence she studied for the CDL examination and returned to work. For the reasons set forth

12   above, the ALJ reasonably considered inconsistency between evidence in the record and Dr.

13   Hakeman’s opinion as to the degree of plaintiff’s impairment.

14          Plaintiff also asserts Dr. Hakeman was aware of the MSE findings, but found plaintiff’s

15   “history and pattern of symptoms” supported by the limitations assessed. (Dkt. 8 at 13.) She

16   argues the ALJ improperly substituted her opinion over that of the examining psychiatrist. The

17   Court, however, finds the ALJ’s identification of inconsistency between the degree of impairment

18   assessed and the findings on examination rational.         See Morgan, 169 F.3d at 603 (ALJ

19   appropriately considers internal inconsistencies within a physician’s report). Dr. Hakeman’s

20   report does appear to rely significantly on a history and pattern of symptoms, but only as reported

21   by plaintiff. She does not identify any records reviewed. (AR 568.) Instead of identifying clinical

22   findings of mental health symptoms, Dr. Hakeman wrote “see above”, referencing her recounting

23   of plaintiff’s history and symptom reporting. (AR 568-69.) She based the GAF score on



     ORDER
     PAGE - 11
 1   “presentation and symptom description” and the form contains no other explanation for the marked

 2   and severe boxes checked in relation to basic work activities. (AR 570.) Finally, while including

 3   some findings supporting impairment, such as closing her eyes several times, a report of low mood

 4   and suicidal ideation at times, and decreased range of affect, the MSE fell largely within normal

 5   limits. (AR 571 (calm and cooperative, speech within normal limits to perhaps a little slowed,

 6   goal directed thought process and content with no psychotic material, full orientation, no

 7   perception issues, full immediate recall, full delayed recall with a clue on one missed object, ability

 8   to spell “world” backwards and forwards and perform serial seven subtractions, and fair insight

 9   and judgment).)

10          The ALJ, finally, reasonably found the GAF score assigned to be of little benefit in relation

11   to functioning. See Hughes v. Colvin, No. 13-35909, 2015 U.S. App. LEXIS 6131 at *2 (9th Cir.

12   Apr. 15, 2015) (“The ALJ did not err in failing to address Dr. Caverly’s GAF score, because a

13   GAF score is merely a rough estimate of an individual’s psychological, social, or occupational

14   functioning used to reflect an individual’s need for treatment, but it does not have any direct

15   correlative work-related or functional limitations.”). Accord Vargas v. Lambert, 159 F.3d 1161,

16   1164 n.2 (9th Cir. 1998). See also DSM-V at 16-17 (5th ed. 2013) (omitting GAF rating in most

17   recent version of the DSM); Administrative Message 13066 (explaining that, while the Social

18   Security Administration continues to receive and consider GAF scores from acceptable medical

19   sources as opinion evidence, a GAF score cannot alone be used to “raise” or “lower” someone’s

20   level of function, and, unless the reasons behind the rating and the applicable time period are

21   clearly explained, it does not provide a reliable longitudinal picture of the claimant’s mental

22   functioning for a disability analysis). The ALJ, accordingly, provided the necessary specific and

23   legitimate reasons for rejecting Dr. Hakeman’s opinion.



     ORDER
     PAGE - 12
 1                                        CONCLUSION

 2         For the reasons set forth above, this matter is AFFIRMED.

 3         DATED this 5th day of June, 2019.

 4

 5
                                                      A
                                                      Mary Alice Theiler
                                                      United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER
     PAGE - 13
